Title: To John Adams from Mercy Otis Warren, 12 September 1813
From: Warren, Mercy Otis
To: Adams, John



Sir,
Plymouth.  Septr  12th.  1813

I was much gratified by seeing your signature affixed to a Letter address’d to Mrs. Warren.—I am also gratified and obliged by the marks of your attention manifest in the interesting inclosures of yours under date September 1st.—one of which deeply affected me as a Sister.—I have for many years known your respect and regard for a brother so justly esteemed by his connections, his friends, and his country.—No American knew him better than the author of the dialogue:—nor is any one more capable of pourtraying his character and handing it down to posterity than yourself.—
The sketch in my hand in connection with some of the greatest actors who have exhibited their parts in this narrow stage of human action, is a proof of your correct knowledge of history and your capacity for comparing the ages of Chalemgne Frederick the Great, Rousseau, and Otis, though in times so remote from each other, and drawing the results of their sentiments and transactions and the operation thereof on the moral conduct of mankind in our own age and in that of Posterity.
I have Sir, availed myself of the liberty you gave me of extracting or copying any part of your communications.—Depend upon it I shall make no improper use thereof, though I have copied the Dialogue and taken a few sentences from Govr. McKean’s Letter.—I should as you enjoined have return’d the Packet earlier, had not my own Optics been too weak and my other eyes so occupied, especially in the last six days, while so engaged and delighted by a visit from a part of your family.—Lovely Girls! lent by Providence to support the pillow of age, while nightly recollecting the tomb that incloses the most amiable of daughters.—
I am, respected Sir, / with all due regard, / Your Friend,

Mercy Warren